Citation Nr: 1208208	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-20 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In September 2010, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

For reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on this appeal is warranted.

VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In the context of an increased rating claim, this duty requires that VA conduct an examination which provides "sufficient detail" as necessary to evaluate a particular disability.  38 C.F.R. § 4.2 (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  Moreover, when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); VAOPGCPREC 11-95 (1995).  

Here, the record reflects that the Veteran last underwent VA examination in March 2009 in connection with his claim on appeal.  Pertinent to this remand, he reported at that examination that he was not taking any medications for his service-connected duodenal ulcer.  In September 2010, the Veteran testified that he was not receiving any physician treatment for his disability, but that he was self-medicating.  The Board finds the Veteran's testimony raises the issue of whether his service-connected disability has undergone an increase in severity since the March 2009 VA examination.  Under these circumstances, a remand for new examination is therefore appropriate.  See Snuffer, 10 Vet. App. at 403; Littke, 1 Vet. App. at 92; VAOPGCPREC 11-95.  

The Board observes that a December 2006 VA examination report indicates that the Veteran was diagnosed with gastroesophageal reflux disease (GERD) in addition to service-connected duodenal ulcer.  Therefore, in requesting a new VA examination, the RO should ask the examiner to discuss whether the Veteran has any gastrointestinal disorders other than duodenal ulcer and, if so, whether the effects of such disorder(s) are related to service-connected duodenal ulcer, and if not, whether the effects of such disorder(s) may be distinguished from the effects of the Veteran's duodenal ulcer.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).
Prior to arranging for further examination, to ensure that the record before the examiner is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

The claims file currently includes outpatient treatment records from the VA Medical Centers (VAMCs) in Dallas, Texas and Bonham, Texas, as well as records from the VA Outpatient Clinic (OPC) in Fort Worth, Texas, through August 2004.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Dallas VAMC, the Bonham VAMC, and the Fort Worth OPC, all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since August 2004, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The letter should request that the Veteran submit any records pertaining to treatment for his duodenal ulcer since August 2006, or submit information sufficient for VA to request these records on his behalf.  Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

Accordingly, the case is hereby REMANDED for the following action:

1.  The RO should obtain from the Dallas VAMC, the Bonham VAMC, and the Fort Worth OPC, all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since August 2004.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  This letter should specifically request that the Veteran provide information sufficient to obtain treatment records from any non-VA physicians who have treated his duodenal ulcer since August 2006.  

If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination of his duodenal ulcer by a physician with appropriate expertise.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  

The examiner should describe any signs and symptoms associated with the Veteran's duodenal ulcer, and such description should specifically include an discussion(s) regarding the severity of any symptoms experienced by the Veteran, as well as the frequency with which such symptoms occur.  The examiner should also discuss whether the Veteran's duodenal ulcer is manifested by any vomiting, hematemesis, melena, manifestations of anemia, weight loss, or incapacitating episodes.  The examiner should expressly note the severity and frequency of each identified symptom.  

If the examiner identifies any other gastrointestinal (GI) disorder(s), including GERD, he/she should discuss the signs and symptoms associated with such disorder(s) and state whether it is associated with the Veteran's service-connected disability or explain why it is not etiologically related to his duodenal ulcer.  If the examiner concludes that any GI disorder is not related to the Veteran's duodenal ulcer, then he/she should then discuss whether the symptoms/effects of such GI disorder may be distinguished from the symptoms/effects of the duodenal ulcer.  

The rationale for all opinions expressed should be provided.  The claims file must be made available to and reviewed by the examiner.

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


